United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number: 000-54530 FOREX INTERNATIONAL TRADING CORP. (Exact name of registrant as specified in its charter) Nevada 27-0603137 State or other jurisdiction of I.R.S. Employer Identification Number incorporation or organization 400 Continental Blvd. Suite 600 El Segundo CA 90245 (Address of principal executive office) Issuer's telephone number: 888-426-4780 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer Non accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.00001 par value (Class) (Outstanding at November 14, 2013) 1 FOREX INTERNATIONAL TRADING CORP. TABLE OF CONTENTS PART I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 (audited) 3 Condensed Consolidated Statements of Operations for the Three Months and the Nine Months Ended September 30, 2013 and September 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and September 30, 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. Other Information 19 Signatures 21 2 PART I. Financial Information Item 1. Financial Statements FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, 2012 (UNAUDITED) (AUDITED) ASSETS Current assets: Cash and cash equivalents $ $ Note and short-term receivables Prepaid expenses - Total current assets Property and equipment, net Other assets - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable and accrued interest (net of debt discount of $25,000 and $100,000 as of September 30, 2013 and December 31, 2012, respectively) Total current liabilities Total liabilities Contingencies Stockholders' deficiency: Series B Preferred stock, $0.00001 par value, 20,000,000 shares authorized; 45,000 shares issued as of September 30, 2013 and December 31, 2012, respectively - - Series C Preferred stock, $0.00001 par value, 10,000 shares authorized; 10,000 shares issued as of September 30, 2013 and December 31, 2012, respectively - - Common stock - $0.00001 par value, 400,000,000 shares authorized; 38,888,586 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Treasury stock, at cost; 38,000 shares as of September 30, 2013 and December 31, 2012, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 3 FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months ended September 30, Nine Months ended September 30, Revenues: Income from foreign currency operations $
